IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                            No. 95-20284
                         (Summary Calendar)
                         __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

HECTOR FABIO RUEDA-ACOSTA,

                                       Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     (USDC No. CR-H-94-60-14)
                        - - - - - - - - - -
                         February 14, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Hector    Fabio   Rueda-Acosta   appeals   his   conviction   for

possessing cocaine with the intent to distribute it, arguing that

a search was unlawful.       We have reviewed the record and the

district court's order denying the motion to suppress, and we find

no reversible error.    Accordingly, we affirm for essentially the

same reasons stated by the district court. United States v. Rueda-

Acosta, No. CR-H-94-60-14 (S.D. Tex. Oct. 12, 1994).

AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.